     Case 8:15-cv-02034-JVS-JCG Document 850 Filed 10/03/19 Page 1 of 1 Page ID #:65002
James M. Sabovich (SBN 218488)
Callahan & Blaine, APLC
3 Hutton Centre Drive, Ninth Floor
Santa Ana, California 92707



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
NATURAL IMMUNOGENICS CORP.,                                 CASE NUMBER:

                                                                           8:15-cv-02034-JVS (JCG)
                                             PLAINTIFF(S)
                  v.
NEWPORT TRIAL GROUP, et al.                                          NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

Defendant Newport Trial Group hereby files Exhibit G (Dkt. 846-4) to Dkt. 846 manually as it is a video file in
MOV file format.




Reason:
          Under Seal
          In Camera
 ✔        Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




October 3, 2019                                                /s/ James M. Sabovich
Date                                                          Attorney Name
                                                               Defendant, Newport Trial Group
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
